Citation Nr: 1509902	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.

2.  Entitlement to service for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has a diagnosis of dysthymic disorder; his symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria.
2.  It is at least as likely as not that the Veteran's diagnosed dysthymic disorder is directly related to his experiences in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting service connection for an acquired psychiatric disorder and remanding the claim of entitlement to service connection for sleep apnea.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Entitlement to service connection

Although not reflected on his DD-214, the Veteran indicates he performed duties as a door gunner on UH-1 Helicopters while in Vietnam; it is his contention that his experiences during that time are related to the psychiatric disorder he is diagnosed with today.  In support of his claim, the Veteran submitted several entries from his personal journal dated in 1969.  The Veteran related when he first flew in a helicopter, the plane was fired upon and that a bullet passed through the floor about six inches from his foot.  Other entries indicated he continued to fly and was "scared stiff" at times.  Current evidence shows a diagnosis of dysthymic disorder found by a VA examiner to be at least as likely as not related to the Veteran's reported in service experiences.
In general, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in-service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

Here, the Veteran did not receive any combat related medals and his military operational specialty (MOS) listed on his DD-214 was wheeled vehicle repairman.  In a January 2012 statement, the RO made a formal finding of lack of information required to corroborate his stressors associated with a claim for service connection for PTSD.  Nonetheless, the Veteran submitted a statement from a social worker indicating the Veteran had PTSD and that his "military experience involved events which continue to evoke intense fear, helplessness, and anxiety."  See Statement of Mr. R.F. dated in June 2011.  
In November 2011, the Veteran underwent a VA examination.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria; however, the Veteran did have dysthymic disorder with atypical features that was "associated with the veteran's military service."  The examiner explained that the Veteran's "thoughts of stressor events in service bring back feelings of sadness and survivor's guilt."  

During the examination, the Veteran reported that he was a wheeled vehicle mechanic and later a helicopter door gunner for his last 4 to 5 months in Vietnam.  The Veteran described two traumatic experiences while serving as a door gunner.  He indicated that the first time he was in a helicopter he was nearly struck by a bullet that came up through the floor.  He also indicated another incident while flying to Laos to find some Special Forces soldiers.  The Veteran noticed that the plane was losing fuel and the helicopter had to return to the closest base prior to finding the soldier.  He indicated feeling fear and that he "felt mostly despair" when he thinks about the soldier they were looking for and wonders what became of him. The examiner found that the Veteran had been exposed to a traumatic event that involved actual or threatened death or serious injury.  The examiner noted that the Veteran had recurrent and distressing recollections of the event and made efforts to avoid thoughts, feelings or conversations associated with it.  The examiner noted difficult falling or staying asleep and difficulty concentrating.  In addition, the examiner noted depressed mood, mild memory loss, flattened affect and disturbance in motivation and mood.  The examiner opined:

Although the veteran reports multiple symptoms which could be symptomatic of posttraumatic stress disorder, that diagnosis does not apply for several reasons: There is little anxiety, sleep appears to be minimally disturbed apart from the sleep apnea, there is no report of autonomic arousal, he report[s] no exaggerated startle reaction or hypervigilance, he reported never experiencing racing thoughts, irritability or sudden anger, and he reports experiencing no continuing fear associated with stressor recall of hostile military or terrorist activity.  

As to the relationship between the Veteran's dysthymia disorder and service, the examiner opined:

The veteran's Dysthymic Disorder results from his intrusive thoughts of stressor events in Vietnam which are associated with brief, transient exacerbations of sadness and guilt.  The Veteran's dysthymia appears to largely stem from his wartime experiences even though it has been made more acute by the loss of his wife and associated grief.

The RO denied the Veteran's claim in January 2012 primarily because he did not meet the DSM-IV criteria for a diagnosis of PTSD and his PTSD stressors had not been confirmed.  However, the record reflects a current diagnosis of dysthymic disorder which a VA examiner opined was directly related to the Veteran's experiences in Vietnam.

The weight of the evidence supports the claim.  As such, any doubt must be resolved in favor of the Veteran.  Entitlement to service connection for dysthymic disorder is granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

Entitlement to service connection for dysthymic disorder is granted.


REMAND

Reason for Remand: To provide the Veteran a proper notice letter and to schedule a VA examination.
The Veteran contends he has sleep apnea that is secondary to his psychiatric disorder.

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran provided private treatment records from a Sleep Disorder Center indicating a diagnosis of sleep apnea and treatment with a CPAP machine.  Ms. D.R., a Nurse Practitioner, submitted a statement in July 2013 indicating the Veteran's sleep apnea was "as least as likely as not due to or aggravated by his service connected heart problem or dysthymic disorder."  No rationale was provided for this opinion, but, it does provide evidence of a current disability and suggest a potential link between sleep apnea and a service-connected disability.

In this decision, the Board granted service connection for dysthymic disorder and service connection was previously granted for coronary artery disease and hearing loss in the left ear.

The Veteran has not yet been afforded a VA examination to assess the etiology of his sleep apnea and to determine whether it is at least as likely as not related to service, to include as secondary to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking a medical opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is necessary.

The Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.  In addition, the RO should give him an additional opportunity to update the claims file with any outstanding private treatment records and associate all outstanding VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice informing him of the requirements for substantiating a claim for service connection on a secondary basis.

2.  Associate all outstanding VA treatment records with the claims file 

3.  Request the Veteran provide an authorization for release of non-VA private treatment records related to the issue on appeal that are not already associated with the claims file.  Assist him in obtaining any records he identifies.  

4. After the above development has been completed, and records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate VA specialist to determine the current nature and likely etiology of the Veteran's sleep apnea.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.  

Following a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that sleep apnea, or any other currently diagnosed sleep disorder, had its onset or was incurred in service.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, to include sleep apnea, was caused by any of his service-connected disabilities or was aggravated by any of his service-connected conditions, to include dysthymic disorder and/or coronary artery disease.

An opinion as to both causation and aggravation must be rendered.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.
The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


